t c memo united_states tax_court james awad petitioner v commissioner of internal revenue respondent docket no 3755-14w filed date p provided information to the irs whistleblower office wo regarding individuals th and tw’s alleged failure to disclose their ownership interests in foreign bank accounts wo forwarded p’s information to the large business international division lb_i which declined to examine th and tw’s returns th died while lb_i was considering p’s information thereafter tw and her adult children filed voluntary disclosures with the criminal_investigation_division cid in which they reported income from a previously undisclosed account at the same foreign bank p had identified cid accepted the voluntary disclosures and forwarded them to the small_business self employed division sb_se for examination the sb_se examination resulted in the assessment of over dollar_figure million in income_tax accuracy-related_penalties and interest against th and tw in addition to a title_26 miscellaneous penalty although wo forwarded p’s information to sb_se the revenue_agent who conducted the examination denied using it wo also forwarded p’s information to sb se’s estate and gift_tax group e g which had selected th’s estate’s estate_tax_return for examination the revenue_agent who was conducting the examination asserted that p’s information was not relevant to his investigation thereafter wo issued a determination denying p’s claim for a whistleblower award held we need not decide the standard of review in this case because we would sustain r’s determination under either a de novo or an abuse_of_discretion standard of review held further because the administrative action taken by the irs against the taxpayers was not based on his information p is not entitled to a whistleblower award howard w gordon leticia vega and alyssa l razook wan for petitioner marianna lvovsky patricia p davis and john t arthur for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_7623 petitioner has appealed the internal revenue service’s irs denial of his claim for a nondiscretionary whistleblower award the issue for decision is whether petitioner is entitled to an award under sec_7623 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in new york when he filed his petition petitioner’s whistleblower claim on date petitioner filed form_211 application_for award for original information with the irs whistleblower office whistleblower office in the form_211 petitioner implicated taxpayer husband taxpayer wife and their three adult children taxpayer children collectively taxpayers as owners of undisclosed foreign bank accounts petitioner alleged that taxpayer husband was likely transferring millions of untaxed dollars to these accounts while petitioner provided the name of the bank he did not list any account numbers or give other identifying information about the alleged accounts the whistleblower office confirmed receipt of the form_211 and informed petitioner that his claim had been assigned to analyst nancy burcham all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure referral of whistleblower information to lb_i in date ms burcham forwarded petitioner’s information to the irs large_business_and_international_division lb_i the matter was assigned to lb_i examiner alan hymes mr hymes reviewed petitioner’s information and in date decided to accept the taxpayers’ returns as filed in a written_statement to the whistleblower office mr hymes wrote at this point there is not enough information to determine that this is a good case for the field petitioner did not provide any documentation to show that the account or accounts exist or that any money was transferred inexplicably lb_i allowed several months to pass before returning the case to the whistleblower office the administrative record indicates that ms burcham may not have received mr hymes’ written_statement until date over a year after lb_i had made its decision the taxpayers’ voluntary disclosure meanwhile taxpayer husband died in date in date the surviving taxpayers filed voluntary disclosures pertaining to a previously in an internal memorandum ms burcham stated the entire casefile sic was received in the whistleblower office a considerable time after the signing of mr hymes’ written_statement undisclosed account at the same foreign bank petitioner had identified to the whistleblower office the taxpayers’ voluntary disclosures included account information and amended returns reporting previously undisclosed income for tax years through cid accepted the taxpayers’ voluntary disclosures and forwarded their case file to the irs small_business_self-employed_division sb_se for examination the matter was assigned to sb_se revenue_agent ra thomas george ra george’s examination of the taxpayers’ voluntary disclosure submission began in date referral of whistleblower information to sb_se after learning that lb_i would not be examining the taxpayers’ returns ms burcham contemplated issuing a rejection letter to petitioner before doing so she performed additional research and discovered that sb_se was examining the irs criminal_investigation_division cid maintains a longstanding practice of voluntary disclosure whereby taxpayers can generally avoid criminal prosecution by disclosing their tax noncompliance to cid timely and completely see offshore_voluntary_disclosure_program frequently asked questions and answer sec_2014 q a-3 in date the irs launched the offshore_voluntary_disclosure_program ovdp a counterpart to this practice under which taxpayers who timely disclosed their ownership of unreported foreign bank accounts were eligible for reduced monetary penalties see id the extended deadline for participating in the ovdp was date id a second ovdp called the offshore_voluntary_disclosure_initiative was initiated on date and ran until date id a third open-ended ovdp began in id q a-1 there was no ovdp in effect during the taxpayers’ returns in connection with their voluntary disclosure consequently in date ms burcham forwarded petitioner’s information to sb_se to determine if any of petitioner’s information was used to assist in the exams being opened on the taxpayers after receiving petitioner’s information sb_se subject matter expert frank stamm contacted petitioner and arranged a telephone interview during the interview petitioner further explained the basis for his allegations against the taxpayers in an internal memorandum recounting the interview mr stamm wrote while he could not provide account numbers he did provide lists of shares owned in various foreign_corporations and properties owned in the us and abroad by the taxpayers mr stamm recommended that petitioner’s submission be sent to the field for association with the taxpayers’ ongoing audits petitioner’s information was forwarded to ra george thereafter ra george provided the whistleblower office with a written_statement indicating that the sole cause of the examination was the taxpayers’ voluntary disclosure he stated there has been no indication in the case files that petitioner’s information initiated the investigation or assisted to gather any offshore accounts in date taxpayer wife and an sb_se group manager signed a form_906 closing_agreement on final_determination covering specific matters closing_agreement the closing_agreement to which taxpayer wife and the estate of taxpayer husband were parties referenced the ovdp4 and stated that the taxpayers’ voluntary disclosure was made pursuant to that program in accordance therewith taxpayer wife and taxpayer husband’s estate agreed to pay a title_26 miscellaneous penalty in lieu of any other penalties that the irs may impose with respect to the offshore financial arrangements that were the subject of the voluntary disclosure additionally the irs adjusted taxpayer husband and taxpayer wife’s tax_liabilities for through assessing taxes penalties and interest in excess of dollar_figure million having reached an agreement with taxpayer wife and taxpayer husband’s estate ra george did not make any adjustments to the returns of the taxpayer children the examination of the taxpayers’ returns was officially closed in date meanwhile petitioner’s whistleblower claim remained open in or ms burcham left the whistleblower office and petitioner’s claim was reassigned to analyst kenneth chatham mr chatham reviewed the claim file and decided to email ra george for clarification regarding whether petitioner’ sec_4 see supra note information had been used during the examination in a subsequent telephone call ra george stated that he had relied exclusively on information provided by the taxpayers and that he had not used petitioner’s information referral of whistleblower information to sb_se estate and gift_tax in date mr chatham learned that sb se’s estate and gift_tax group e g had selected taxpayer husband’s estate’s estate_tax_return for examination mr chatham forwarded petitioner’s information to e g e g examiner james truman did not find petitioner’s information to be helpful mr truman provided the whistleblower office with a written_statement in which he explained the whistleblower claim has nothing to do with the estate_tax_return only income_tax issues this estate_tax_return should never have been classified as a whistleblower case award_determination and appeal on date the whistleblower office issued a determination_letter to petitioner denying his claim for an award petitioner timely filed a petition appealing the whistleblower office’s determination petitioner asserts that he is entitled to to of the total_amounts collected from the assessment of additional income_tax accuracy-related_penalties and interest for through against taxpayer husband and taxpayer wife fbar penalties against taxpayer husband and taxpayer wife and additional estate_tax for which taxpayer wife’s estate is liable on account of the inclusion of the foreign bank account in her gross_estate a trial was held in miami florida thereafter both parties filed opening and answering briefs opinion we decide whether petitioner a whistleblower is entitled to a sec_7623 award after a trial on the merits because petitioner failed to prove that the irs proceeded with administrative or judicial action against the taxpayers on the basis of his information we hold that he is not i statutory framework the irs has long had authority to pay discretionary awards to persons now called whistleblowers who provide information leading to the recovery_of unpaid taxes see sec_7623 in response to concerns about the management of the discretionary award regime congress enacted legislation in to address perceived problems with the whistleblower program tax relief and health care act of pub_l_no div a sec_406 sec_120 stat pincite effective date the legislation added to sec_7623 a new taxpayer wife died in date subsection b which requires the payment of nondiscretionary whistleblower awards in specified circumstances and provides this court jurisdiction to review irs determinations regarding such awards see 135_tc_70 sec_7623 requires payment of an award if the irs proceeds with any administrative or judicial action to collect taxes based on information brought to the secretary’s attention by an individual the award amount must be at least and not more than of the collected_proceeds including penalties interest additions to tax and additional_amounts resulting from the action or settlement thereof id the determination of the amount of the award shall depend upon the extent to which the individual substantially contributed to such action id sec_7623 defines the scope of claims that are subject_to the nondiscretionary award program established in subsection b the irs must pay claims on a nondiscretionary basis only with respect to actions against a taxpayer the irs may determine a lower percentage award if the whistleblower’s information is derived from publicly disclosed allegations unless such information was originally provided by the whistleblower or if the whistleblower planned and initiated the activities leading to the underpayment_of_tax sec_7623 and the irs is directed to deny an award altogether if the whistleblower is convicted criminally for planning and initiating such activities see sec_7623 whose gross_income exceeds dollar_figure for any taxable_year subject_to such action and only if the tax penalties interest additions to tax and additional_amounts in dispute exceed dollar_figure sec_7623 and b the irs must raise a failure to satisfy these monetary thresholds as an affirmative defense see 143_tc_393 ii jurisdiction and standard of review sec_7623 captioned appeal of award_determination governs our jurisdiction over whistleblower claims it provides any determination regarding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter a determination regarding an award means a determination as to the amount of an award or a determination to deny an award cooper v commissioner t c pincite thus this court has jurisdiction under sec_7623 where as here the irs makes a determination denying a claim for award under sec_7623 and a petition invoking our jurisdiction over that matter is timely filed see 137_tc_37 neither the text nor the legislative_history of sec_7623 specifies the standard of review that the court is to apply in reviewing irs determinations petitioner contends that de novo review is appropriate while respondent argues for an abuse_of_discretion standard we need not resolve this question today since we would sustain respondent’s determination under either standard of review see golub v commissioner tcmemo_2013_196 at iii analysis respondent’s determinations are presumptively correct and petitioner bears the burden of proving that those determinations are erroneous see rule a 290_us_111 sec_7623 provides if the secretary proceeds with any administrative or judicial action based on information brought to the secretary’s attention by an individual such individual shall receive as an award at least percent but not more than percent of the collected_proceeds resulting from the action including any related actions or from any settlement in response to such action sec_301_7623-2 proced admin at trial we heard testimony from petitioner and mr chatham neither party argued that we could not consider this testimony because it was outside the administrative record nor did the parties attempt to introduce other evidence outside the administrative record accordingly we need not decide whether our scope of review is limited to the administrative record regs defines terms used in sec_7623 and the regulations interpreting it the irs proceeds based on information provided by a whistleblower when for example the irs initiates a new action expands the scope of an ongoing action or continues to pursue an ongoing action that the irs would not have initiated expanded the scope of or continued to pursue but for the information provided sec_301_7623-2 proced admin regs in sum petitioner’s entitlement to an award turns on two issues first whether there was a collection of proceeds and second whether that collection was attributable to the irs’ proceeding with administrative or judicial action on the basis of petitioner’s information see whistleblower one 10683-13w v commissioner 145_tc_204 a collection of proceeds whether there was a collection of proceeds from the taxpayers is not in serious dispute the parties stipulated that the irs’ adjustment of taxpayer husband and taxpayer wife’s tax_liabilities for through resulted in the pursuant to sec_301_7623-2 proced admin regs the section is effective on date and applies to information submitted on or after that date and to claims for awards that are open on that date respondent concedes that the regulations are not controlling here because the petition was filed before the effective date of the regulations nevertheless we find the above-quoted wording instructive we express no opinion on the validity of other wording in sec_301_7623-2 proced admin regs or its applicability in other contexts assessment of over dollar_figure million in tax penalties and interest furthermore in their closing_agreement taxpayer wife and taxpayer husband’s estate agreed to pay and the irs agreed to accept a title_26 miscellaneous penalty for the tax_year in lieu of any other penalties that the irs may impose with respect to the offshore financial arrangements that were the subject of the voluntary disclosure respondent has not claimed that the taxpayers failed to pay these sums we therefore find that there was a collection of proceeds from the taxpayers b administrative or judicial action next we must decide whether the collection of the above proceeds was attributable to the irs’ proceeding with administrative or judicial action on the basis of petitioner’s information our inquiry here turns on whether petitioner’s information had any effect on the irs’ examination of the taxpayers’ returns the record shows that on three separate occasions the whistleblower office forwarded petitioner’s information to other operating divisions of the irs for further investigation first to lb_i in date then to sb_se in date and finally to e g in date we address each referral in turn lb_i referral date with respect to the lb_i referral a representative of that division reviewed petitioner’s information and decided not to examine the taxpayers’ returns nothing in the record indicates that lb_i later changed course because lb_i did not proceed with administrative or judicial action against the taxpayers petitioner is not entitled to an award on the basis of this referral see 136_tc_597 w histleblower awards are preconditioned on the secretary’s proceeding with an administrative or judicial action sb_se referral date unlike lb_i sb_se opted to examine the taxpayers’ returns the parties disagree about whether petitioner’s information prompted and or facilitated the examination under respondent’s theory of the case the taxpayers’ voluntary disclosure was the sole cause of the examination and resulting adjustments respondent contends that there is no evidence that ra george or anyone else at sb_se used petitioner’s information during the examination conversely petitioner argues that his information prompted the examination of the taxpayers’ returns and the adjustments that followed under petitioner’s theory of the case the irs had received his information about the taxpayers’ undisclosed bank accounts before it accepted their voluntary disclosure by admitting the taxpayers into the ovdp when it was already on notice of the their noncompliance the irs disregarded its own rules and procedures such disregard petitioner argues is evidence that the irs shepherded the taxpayers into the ovdp in order to avoid paying him an awarddollar_figure petitioner cites respondent’s apparent refusal to provide him with documents concerning the taxpayers’ acceptance into the ovdp as evidence of this scheme on the basis of the record before us we disagree with petitioner in a written_statement to the whistleblower office ra george stated that there was no evidence in his case file that petitioner’s information had prompted the examination ra george also confirmed to mr chatham that he did not use petitioner’s information during his examination of the taxpayers’ voluntary disclosure submission there is nothing in the record that shows or even suggests otherwise also absent from the record is any evidence of a causal connection internal_revenue_manual irm pt date states that a voluntary disclosure must be timely a voluntary disclosure is timely if received before the irs has received information from a third party eg informant other governmental agency or the media alerting the irs to the specific taxpayer’s noncompliance id pt b petitioner also argues that the taxpayers were ineligible for the ovdp because they submitted their voluntary disclosure after the extended deadline for the ovdp and before the start of the ovdp between petitioner’s whistleblower submission and the taxpayers’ decision to come forward to the irsdollar_figure furthermore the irs’ purported disregard of its own rules in accepting the taxpayers’ voluntary disclosure does not support the inference that the irs used the ovdp as a cover for denying petitioner an award for one the rule petitioner primarily relies on is found in the internal_revenue_manual irm see supra note it is a well-settled principle that the irm does not have the force of law and is not binding on the irs mcgaughy v commissioner tcmemo_2010_183 slip op pincite see 440_us_741 447_f3d_706 9th cir aff’g tcmemo_2004_13 second congress explicitly authorized the irs to enter into closing agreements like the one it reached with the taxpayers see sec_7121 authorizing the irs to enter into a written closing_agreement with any person relating to the liability of such person in respect of any internal revenue tax for any taxable_period such agreements may be used for procedural economy or to prevent a dispute from arising 75_f3d_1146 7th cir accordingly we need not decide whether the irs proceeds with administrative or judicial action based on a whistleblower’s information when the irs examines a taxpayer’s return in connection with a voluntary disclosure and the disclosure was prompted by the taxpayer’s discovery that an informant had named him or her in a whistleblower submission we cannot conclude that the exercise of this authority absent proof of any actual wrongdoing is evidence of a scheme to deprive petitioner of an award nor can we conclude that respondent’s apparent refusal to provide petitioner with certain documents evidences such a scheme if a party is troubled by another party’s response to a discovery request rule b permits the requesting party to file an appropriate motion with the court see whistleblower one 10683-13w v commissioner t c pincite granting a whistleblower’s motion to compel the production of documents and responses to interrogatories having proceeded to trial without taking this step petitioner cannot cite the failure to produce documents as grounds for requesting a negative inference against respondent accordingly petitioner is not entitled to an award on the basis of the referral to sb_se e g referral date in a written submission to the whistleblower office an e g examiner stated that petitioner’s information has nothing to do with taxpayer husband’s estates’s estate_tax_return only income_tax issues and that t his estate_tax_return should never have been classified as a whistleblower case there is no evidence that e g later changed course because e g did not initiate expand the scope of or continue to pursue its examination of taxpayer husband’s estate’s estate_tax_return on account of petitioner’s information petitioner is not entitled to an award on the basis of this referral iv conclusion because the administrative action taken by the irs against the taxpayers was not based on his information petitioner is not entitled to a whistleblower award accordingly we sustain respondent’s determination the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
